Citation Nr: 1549429	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a cervical spine disability.
 
3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active military service from February 1970 to January 1972, with additional verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserve.

These matters come before the Board of Veterans' Appeals  (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinet part, denied the benefits sought on appeal.

In December 2011 and June 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include verifying the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA and obtaining VA medical opinions in conjunction with the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for lumbar spine, cervical spine, and right hip disorders.  These matters were previously remanded by the Board in December 2011 and June 2014.  Regrettably, the Board finds that another remand is needed to ensure compliance with the previous remand directives.  See generally Stegall v. West, 11 Vet. App. 268   (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)

In both the December 2011 and June 2014 remands, the Board instructed that the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA from his Naval Reserve Service should be verified.  In the June 2014 remand, the Board specifically instructed the preparation of memorandum detailing such dates.  A review of the record does not reflect that such a memorandum has been prepared and associated with the claims folder.  

The Board's review of the Veteran's military personnel records demonstrates that the Veteran had the following periods of ACDUTRA: July 10, 1988 to July 23, 1988; July 9, 1989 to July 22, 1989; July 22, 1990 to August 4, 1990; January 6, 1991 to January 20, 1991; May 9, 1992 to May 26, 1992; March 4, 1993; January 15, 1994 to January 30, 1995; January 1995; January 11, 1996 (12 days); January 5, 1997 to January 27, 1995; February 22, 1998 to March 6, 1996; January 3, 1999 to January 20, 1999; February 12, 2000 to February 25, 2000; February 4, 2001 to February 16, 2001; June 3, 2002; September 9, 2002; February 18, 2003; June 7, 2003; August 23, 2003; August 2004 to September 2004; and June 13 2005; and the following periods of INADUTRA: May 23, 1992; March 24, 1993; February 2, 1994; October 5, 1994; January 24, 1996; January 19, 1997; September 16, 1997; March 7, 1998; January 22, 1999; February 27, 2000; February 17, 2001; and April 9, 2001; June 29, 2001 to July 1, 2001.  

This does not appear to be a complete summary of the Veteran's periods of ACDUTRA and INACDUTRA.  Notably, an October 15, 2004 service treatment record reflects the Veteran presented with complaints of low back pain and he was assessed with lumbar strain/sprain.  It remains unclear whether this occurred during a period of ACDUTRA or INACDUTRA.  Further, the record reflects that requests were made in December 2014 and January 2015 to Defense and Finance Accounting Services (DFAS) to verify the dates of the Veteran's period of ACDUTRA and INACDUTRA; however, no response from DFAS has been received and associated with the claims folder. 

A remand is also needed to obtain another VA medical opinion on whether the Veteran's claimed cervical spine, lumbar spine, and right hip disorders. The Veteran attributes his current lumbar spine, cervical spine, and right hip disabilities to lifting heavy parts in the engine room of the ship during his active service from 1970 to 1972 and from regular wear and tear while perform his duties during his periods of ACDUTRA and INACDUTRA.  Pursuant to the Board's December 2014 remand directives, a February 2015 VA medical opinion was obtain.  However, the VA examiner stated he was unable to give an opinion regarding the Veteran's current conditions without the identified dates of his ACDUTRA and INACDUTRA, and any evaluations for these complaints, while considered active, tabbed in his service treatment records. On remand, after identifying the Veteran's period of ACDUTRA and INACDUTRA in a memorandum, an addendum medical opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) again to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA with the Navy Reserves.  

2.  Review the expanded record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA. The appellant should be notified of such findings and provided an opportunity to respond. 

3.  After completion of the above, forward the claims file to the VA examiner who provided the February 2015 addendum medical statement.  If the February 2015 examiner is not available, the claims file should be forwarded to another appropriate specialist.  

Following a review of the expanded record, to include the formal finding memorandum, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine, lumbar spine, and/or right hip disabilities, had an onset during a verified period of active duty or ACDUTRA, or was caused or aggravated by an injury sustained during a period of active duty, ACDUTRA, or INACDUTRA.

 A detailed rationale should be provided for any opinion expressed.  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of symptomatology and may not rely solely on a lack of contemporaneous medical records.

3.  Thereafter, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




